779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DOMINIC R. LEONE JR., AKA JUNIOR, Defendant-Appellant.
85-3199
United States Court of Appeals, Sixth Circuit.
10/3/85

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  MARTIN, CONTIE and WELLFORD, Circuit Judges.


1
On June 25, 1985, this Court entered an order directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.  Appellant has failed to respond.  The appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears that on December 20, 1984 an order was entered denying appellant's motion for reduction of sentence pursuant to Rule 35, Federal Rules of Criminal Procedure.  The notice of appeal was due to have been filed by Monday, December 31, 1984, but was not filed until March 4, 1985, sixty-three (63) days late.  Rules 4(b) and 26, Federal Rules of Appellate Procedure; Hixon v. United States, 268 F.2d 667 (10th Cir. 1959); United States v. Quon, 241 F.2d 161 (2nd Cir.), cert. denied, 354 U.S. 913 (1957).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.


4
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.